Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11106503 (hereinafter ‘503). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘503 patent anticipate the claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kass (US 2011/0153581) in view of Koutoupis (“Everything You Need to Know about Linux Containers, Part I: Linux Control Groups and Process Isolation”, August 21, 2018).
Koutoupis was cited in the IDS of 07/29/2021.

With respect to claim 1, Kass discloses: A method, comprising: receiving, by a database server, a request from an application server for one or more database resources controlled by the database server, wherein the request includes application information that specifies one or more attributes of the request ([0039]-[0044], “application server 100” corresponds to Applicant’s “application server”, “database connection pool server 106” corresponds to Applicant’s “database server”, authentication information corresponds to Applicant’s “attributes”); 
assigning, by the database server, a database connection process to access a database for the request ([0045], the endpoint of a connection to the database server corresponds to Applicant’s “database connection process”); 
Kass does not specifically disclose: assigning, by the database server, the database connection process to a process group based on the application information, wherein the database server maintains multiple process groups with different resource allocation parameters; and 
assigning execution resources to the database connection process based on resource allocation parameters for the assigned process group.  
However, Koutoupis discloses: assigning, process to a process group based on the application information, wherein the multiple process groups with different resource allocation parameters are maintained (under “Linux Control Group”, “pid” is the process being assigned to a process cgroup “foo”, Linux allows multiple process groups as the article discloses “every newly created cgroup” will inherit the entire pool of memory. Therefore, more than one process group can exist); and 
assigning execution resources to the process based on resource allocation parameters for the assigned process group (the memory is limited to 500MB, and using the Process’s ID, PID, it is moved/assigned to cgroup “foo”).  
It would have been to a person having ordinary skill in the art to incorporate cgroups as taught by Koutoupis into Kass’s providing connections of database servers to application processes by allowing Kass’s database pool server to add the endpoint connection process to a cgroup of processes. One of ordinary skill in the art would be motivated to make the modification to limit, account for, and isolates resource usage of one or more of the connection processes. 

With respect to claim 6, Koutoupis discloses: wherein the process groups are linux control groups and wherein the assigning execution resources to the process is performed by one or more subsystem modules (Under Linux Control Groups, limiting any processes in cgroup “foo” to 50MB).  Kass discloses database connection process ([0045])

With respect to claim 10, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale. 

With respect to claim 16, it recites similar limitations as claim 1 and is therefore rejected under the same citations and rationale. Claim 16 recites sending the request by the application server, as opposed to receiving the request by the database server from the application server. The same citations would apply to the limitation as cited in the rejection of claim 1.

Claims 2-5, 7, 8, 11-13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kass (US 2011/0153581) in view of Koutoupis (“Everything You Need to Know about Linux Containers, Part I: Linux Control Groups and Process Isolation”, August 21, 2018) further in view of Rhee et al. (US 7020878).

With respect to claim 2, Kass and Koutoupis do not specifically disclose: assigning, by the database server, a first database connection process for a foreground task to a first process group and a second database connection process for a background task to a second process group, wherein the resource allocation parameters for the first process group specify a greater amount of a first type of execution resource per process than the resource allocation parameters for the second process group.  
	However, Rhee discloses: assigning, by the database server, a first database connection process for a foreground task to a first process group and a second database connection process for a background task to a second process group, wherein the resource allocation parameters for the first process group specify a greater amount of a first type of execution resource per process than the resource allocation parameters for the second process group (Abstract).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Rhee to so that different scheduling schemes do not require the operating system to be reinitialized or rebooted.

With respect to claim 3, Kass and Koutoupis does not specifically disclose: storing information indicating resource usage over time for a particular type of request and modifying resource allocation parameters for a process group based on the resource usage.
However, Rhee discloses: storing information indicating resource usage over time for a particular type of request and modifying resource allocation parameters for a process group based on the resource usage (col. 4, lines 15-30).   
	Please see the rejection for claim 2 for the motivation statement. 

With respect to claim 4, Kass and Koutoupis do not specifically disclose: wherein the database server receives requests associated with multiple tenants in a multi-tenant system and wherein assigning the database connection process to a process group is based on tenant information included in the application information.  
	However, Rhee discloses: wherein the database server receives requests associated with multiple tenants in a multi-tenant system and wherein assigning the database connection process to a process group is based on tenant information included in the application information (col. 3, lines 23-36).  
	Please see the rejection for claim 2 for the motivation statement.
With respect to claim 5, Kass and Koutoupis do not specifically disclose: assigning, by the database server, a first database connection process for a tenant with a first service level agreement to a first process group and a second database connection process for a tenant with a second service level agreement to a second process group.  
	However, Rhee discloses: assigning, by the database server, a first database connection process for a tenant with a first service level agreement to a first process group and a second database connection process for a tenant with a second service level agreement to a second process group (Fig. 4c).  
Please see the rejection for claim 2 for the motivation statement.

With respect to claim 7, Kass and Koutoupis do not specifically disclose: modifying resource allocation parameters for the process group to which the database connection process is assigned based on the application information included in the request.  
	However, Rhee discloses: modifying resource allocation parameters for the process group to which the database connection process is assigned based on the application information included in the request (col. 4, lines 15-30).  
Please see the rejection for claim 2 for the motivation statement.


With respect 8, Kass and Koutoupis do not specifically disclose: creating a process group for the received request; and determining resource allocation parameters for the created process group based on the application information included with the request.  
	However, Rhee discloses: creating a process group for the received request; and determining resource allocation parameters for the created process group based on the application information included with the request (id., and col. 7, lines 39-67).  
Please see the rejection for claim 2 for the motivation statement.


With respect to claim 11, Kass and Koutoupis do not specifically disclose: assigning, by the database server, database connection processes for requests from a first tenant to a first process group and database connection processes for requests from a second tenant to a second process group.  
	However, Rhee discloses: assigning, by the database server, database connection processes for requests from a first tenant to a first process group and database connection processes for requests from a second tenant to a second process group (Abstract).  
Please see the rejection for claim 2 for the motivation statement.

With respect to claim 12, Kass and Koutoupis do not specifically disclose: wherein the resource allocation parameters for the second process group specify a greater amount of a first type of execution resources per process than the resource allocation parameters for the first process group to reduce adverse effects of a denial of service attack associated with the first tenant.  
	However, Rhee discloses: wherein the resource allocation parameters for the second process group specify a greater amount of a first type of execution resources per process than the resource allocation parameters for the first process group to reduce adverse effects of a denial of service attack associated with the first tenant (id.).  
Please see the rejection for claim 2 for the motivation statement.


With respect to claim 12 Kass and Koutoupis do not specifically disclose: wherein the assigning the database connection process to a process group is based on tenant information included in the application information.  
	However, Rhee discloses: wherein the assigning the database connection process to a process group is based on tenant information included in the application information (col. 3, lines 23-36).  
Please see the rejection for claim 2 for the motivation statement.

With respect to claim 15, it recites similar limitations as claim 7 and is therefore rejected under the same citations and rationale.

With respect to claim 19, Kass and Koutoupis do not specifically disclose: wherein the application information specifies one or more types of tasks associated with the request and wherein the process group to which the database connection process is assigned is based on the specification of the one or more types of tasks.  
	However, Rhee discloses: wherein the application information specifies one or more types of tasks associated with the request and wherein the process group to which the database connection process is assigned is based on the specification of the one or more types of tasks (col. 3, lines 23-46, “jobs” corresponds to Applicant’s “tasks”).  
Please see the rejection for claim 2 for the motivation statement.

With respect to claim 20, Kass and Koutoupis do not specifically disclose: wherein the application information specifies tenant information and wherein the process group to which database connection process is assigned is selected based on the specified tenant information.
	However, Rhee discloses: wherein the application information specifies tenant information and wherein the process group to which database connection process is assigned is selected based on the specified tenant information (id. “processes” corresponds to “applications” or “tenants”).
Please see the rejection for claim 2 for the motivation statement.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kass (US 2011/0153581) in view of Koutoupis (“Everything You Need to Know about Linux Containers, Part I: Linux Control Groups and Process Isolation”, August 21, 2018) further in view of Gupta et al. (US 2019/0205173)

With respect to claim 14, Kass and Koutoupis do not specifically disclose: wherein the assigning the database connection process is performed by one or more machine learning engines based on the application information.  
	However, Gupta discloses: wherein the assigning the database connection process is performed by one or more machine learning engines based on the application information ([0027], [0034], [0054], [0059]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gupta to perform dynamic resource tracking to ensure storage capacity and service memory, for example, are efficiently utilized.

Allowable Subject Matter
Claims 9, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195